People v Spencer (2020 NY Slip Op 06691)





People v Spencer


2020 NY Slip Op 06691


Decided on November 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2020

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, BANNISTER, AND DEJOSEPH, JJ. (Filed Nov. 13, 2020.) 


MOTION NO. (640/20) KA 18-01266.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vDEVANTE SPENCER, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.